Per Curiam.
The writ of certiorari, in this case, brings up for review a final decree of the New Jersey Prerogative Court, dated May 11th, 1934, affirming a transfer inheritance tax assessment, made by J. H. Thayer-Martin, state tax commissioner of the State of New Jersey, in the matter of the estate of John T. Dorranee, deceased, as made on October 10th, 1932, and amounting to $12,247,333.52.
We have carefully studied and considered the voluminous records, proofs and briefs herein submitted. The opinions of Buchanan, Vice-Ordinary, in this matter when it came up before him for determination are reported in 115 N. J. Eq. 268; 170 Atl. Rep. 601, and 116 N. J. Eq. 204; 172 Atl. Rep. 503. They disclose a very careful analysis and consideration of the proofs as well as the law applicable thereto; they are comprehensive, clear, sound and correct.
*169We are of the firm opinion that there has been nothing further presented to this court which would merit or justify a disturbance of the results reached by the learned vice-ordinary and with which we are in thorough accord.
Accordingly the decree brought up for review is sustained and the writ of certiorari is dismissed, with costs.